Title: From Thomas Jefferson to Lucy Ludwell Paradise, 13 September 1788
From: Jefferson, Thomas
To: Paradise, Lucy Ludwell


          
            
              Dear Madam
            
            Paris Sep. 13. 1788.
          
          I am truly mortified that it is not in my power to do exactly the thing which would be most convenient to you. My banker never advances money for any body, at least he tells me so, and my situation here never permitted me to have a shilling before hand. But the proposition which I had intended to make to Mr. Paradise will I hope answer your purpose. When you arrive at Lyons you will have accomplished somewhat more than half your journey. You will know then by the expences of this first half, what will be necessary for the remaining half of the journey from Lyons to Bergamo. You will see what money you have on hand at Lyons, and of course how much will be wanting to put you out of all danger of not having enough to carry you through your journey to Bergamo. I had intended to desire Mr. Short to procure this sum for you at Lyons, by a draught on me, which Mr. Paradise would replace at his leisure. In this way you will be secure of making your journey without risk of want, the money Mr. Anderson is to send on will supply what you may have occasion for at Bergamo and Venice, and your April dividend remain untouched till you call for it.
          
          I repeat it, Madam, that I sincerely wish I possessed the sum you desire, that I might accomodate you exactly in the form you desire. But as I neither have it, nor the means of commanding it, I hope what I now propose will substantially answer your present purposes, and leave your future resources more unembarrassed.
          May I hope that yourself and Mr. Paradise will do me the favor to dine with me tomorrow?
          I have the honor to be with great esteem and respect, Madam, Your most obedient & most humble servt.,
          
            Th: Jefferson
          
        